                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAVID L. COOK,                                  Case No. 19-cv-01370-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     CITY OF ANTIOCH, et al.,
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, proceeds with a pro se civil rights complaint under 42 U.S.C.

                                  14   § 1983. The original complaint was dismissed with leave to amend and plaintiff has filed

                                  15   an amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW
                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS
                                  18          Plaintiff alleges that he was improperly arrested and detained on multiple

                                  19   occasions.

                                  20          A claim of unlawful arrest is cognizable under § 1983 for violation of the Fourth

                                  21   Amendment’s prohibition against unreasonable search and seizure if the complaint

                                  22   alleges that the arrest was without probable cause or other justification. See Pierson v.

                                  23   Ray, 386 U.S. 547, 555-558 (1967); Yousefian v. City of Glendale, 779 F.3d 1010, 1014

                                  24   n.1. (9th Cir. 2015) (absence of probable cause is essential element of § 1983 false

                                  25   arrest claim). And a claim of unlawful detention/imprisonment is cognizable under § 1983

                                  26   for violation of the Fourteenth Amendment’s guarantee of due process if the arrest was

                                  27   without probable cause or other justification and the defendant knew or should have

                                  28   known that plaintiff was entitled to release. See Baker v. McCollan, 443 U.S. 137, 142-
                                                                                        2
                                   1   145 (1979); Lee v. County of Los Angeles, 250 F.3d 668, 684-85 (9th Cir. 2001) (plaintiff

                                   2   stated due process claim where police allegedly arrested plaintiff’s son without probable

                                   3   cause, detained him without verifying that he was the person for whom police had an

                                   4   arrest warrant, despite his obvious mental incapacity, and detained him for one day

                                   5   before extradition hearing, which led to his incarceration in another state for two years).

                                   6   But cf. Gant v. County of Los Angeles, 772 F.3d 608, 619, 621-22 (9th Cir. 2014)

                                   7   (because plaintiff did not inform defendants of his mistaken identity and because he

                                   8   received a prompt hearing, his due process claim based on unlawful post-arrest detention

                                   9   failed).

                                  10          In order to recover damages for an allegedly unconstitutional conviction or

                                  11   imprisonment, or for other harm caused by actions whose unlawfulness would render a

                                  12   conviction or sentence invalid, a 42 U.S.C. § 1983 plaintiff must prove that the conviction
Northern District of California
 United States District Court




                                  13   or sentence has been reversed on direct appeal, expunged by executive order, declared

                                  14   invalid by a state tribunal authorized to make such determination, or called into question

                                  15   by a federal court’s issuance of a writ of habeas corpus. Heck v. Humphrey, 512 U.S.

                                  16   477, 486-487 (1994). A claim for damages bearing that relationship to a conviction or

                                  17   sentence that has not been so invalidated is not cognizable under § 1983. Id. at 487.

                                  18          In Wallace v. Kato, 549 U.S. 384, 393 (2007), the Court held that the “Heck rule for

                                  19   deferred accrual is called into play only when there exists ‘a conviction or sentence that

                                  20   has not been . . . invalidated,’ that is to say, an ‘outstanding criminal judgment.’” Id. at

                                  21   391-93 (quoting Heck, 512 U.S. at 486-87). The Heck rule delays accrual only if there is

                                  22   an existing conviction on the date the statute of limitations begins to run, which in the

                                  23   case of wrongful arrest or wrongful imprisonment claims is when the plaintiff's

                                  24   confinement is no longer without legal process, but rather becomes a confinement

                                  25   pursuant to legal process – that is, for example, when he or she is bound over by a

                                  26   magistrate or arraigned on charges. Id. at 389-90. The Court stated that the contention

                                  27   that “an action which would impugn an anticipated future conviction cannot be brought

                                  28   until that conviction occurs and is set aside” goes “well beyond Heck” and rejected it. Id.
                                                                                      3
                                   1   at 393 (italics in original). Although the Court was only considering when the statute of

                                   2   limitations began running on a false arrest/false imprisonment claim, the discussion

                                   3   quoted suggests that Heck does not apply if there is no extant conviction – for instance, if

                                   4   plaintiff has only been arrested or charged.

                                   5          If a plaintiff files a § 1983 false arrest claim before he or she is convicted, or files

                                   6   any other claim related to rulings that likely will be made in a pending or anticipated

                                   7   criminal trial, it is within the power of the district court, and accords with common practice,

                                   8   to stay the civil action until the criminal case or the likelihood of a criminal case is ended.

                                   9   Id. at 393-94. If the plaintiff is then convicted, and if the stayed civil suit would impugn

                                  10   that conviction, Heck requires dismissal; otherwise, the case may proceed. Id. at 394.

                                  11          Plaintiff states that he was improperly arrested and taken to jail on multiple

                                  12   occasions. It appears that he was released from custody after a few days. Plaintiff is
Northern District of California
 United States District Court




                                  13   currently in custody. It is not clear if he is in custody related to these arrests. It is also

                                  14   not clear the current status of the arrests. Plaintiff states that he was stopped and

                                  15   searched due to the mistaken belief by defendants that he was on probation. Plaintiff

                                  16   states that there have been no probation violation proceedings. Plaintiff has not indicated

                                  17   if there were new charges during the arrests and the status of those charges. The

                                  18   complaint was previously dismissed with leave to amend to provide more information

                                  19   about the arrests and if he is currently in custody due to these arrests. Plaintiff failed to

                                  20   address these issues in the amended complaint.

                                  21          Plaintiff cannot obtain money damages unless the charges were dropped, or the

                                  22   convictions expunged. If the prosecutions are ongoing, this case must be stayed until the

                                  23   criminal cases are ended. The amended complaint is dismissed with leave to amend to

                                  24   provide more information about the status of the criminal cases and the reason plaintiff is

                                  25   currently in custody. Failure to file an amended complaint and address these issues may

                                  26   result in the dismissal of this action.

                                  27                                             CONCLUSION

                                  28          1. The amended complaint is DISMISSED with leave to amend in accordance
                                                                                       4
                                   1   with the standards set forth above. The second amended complaint must be filed no

                                   2   later than December 5, 2019 and must include the caption and civil case number used in

                                   3   this order and the words SECOND AMENDED COMPLAINT on the first page. Because

                                   4   an amended complaint completely replaces the original complaint, plaintiff must include

                                   5   in it all the claims he wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262
                                       (9th Cir. 1992). He may not incorporate material from the original complaint by reference.
                                   6
                                       Failure to file amended complaint may result in dismissal of this action.
                                   7
                                              2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                   8
                                       court informed of any change of address by filing a separate paper with the clerk headed
                                   9
                                       “Notice of Change of Address,” and must comply with the court's orders in a timely
                                  10
                                       fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                  11
                                       pursuant to Federal Rule of Civil Procedure 41(b).
                                  12
Northern District of California
 United States District Court




                                              IT IS SO ORDERED.
                                  13
                                       Dated: November 6, 2019
                                  14

                                  15
                                                                                                  /s/ Phyllis J. Hamilton
                                  16
                                                                                                 PHYLLIS J. HAMILTON
                                  17                                                             United States District Judge

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      5
